Citation Nr: 1214077	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  06-36 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than November 25, 2003, for the grant of a 60 percent disability rating for idiopathic leukopenia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse and son


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2005 rating decision, which granted a 60 percent disability rating for idiopathic leukopenia and assigned an effective date of November 25, 2003.  The Veteran disagreed with and subsequently perfected an appeal as to the effective date assigned.  In January 2011, the Board remanded the claim for additional development.  

The Veteran presented sworn testimony in support of his appeal during an April 2010 hearing before the undersigned Veterans Law Judge. 


FINDINGS OF FACT

1.  On November 25, 2003, and no earlier, the Veteran filed a claim for an increased rating for his service-connected idiopathic leucopenia.

2.  Prior to November 25, 2003, the Veteran's service-connected idiopathic leucopenia is not shown to have been productive of the need for a transfusion of platelets at least once every three months, or infections recurring at least once every three months.  


CONCLUSION OF LAW

The criteria for an effective date prior to November 25, 2003, for a 60 percent evaluation for the Veteran's service-connected idiopathic leukopenia have not been met.  38 U.S.C.A. §§ 1155, 5110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to November 25, 2003, for his 60 percent evaluation for service-connected idiopathic leukopenia.  He has not asserted that he filed a particular claim after July 1998 and prior to November 2003.  

As an initial matter, the Veteran's representative's informal hearing presentation (IHP), dated in March 2012, appears to discuss two issues which are not within the scope of the issue on appeal.  First, the IHP appears to discuss the issue of entitlement to an earlier effective date for the grant of service connection for idiopathic leucopenia.  However, as noted in the Board's January 2011 decision, the Veteran withdrew his appeal on this issue during his April 2010 hearing.  See 38 C.F.R. § 20.204 (2011).  Once he withdrew his appeal, the claim ceased to exist.  See Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996).  In addition, the representative appears to argue the issue of entitlement to an earlier effective date for a compensable rating for service-connected idiopathic leukopenia.  However, the Board denied this claim in its January 2011 decision.  That decision was not appealed, and it is final.  See 38 U.S.C.A. § 7104(b) (West 2002).  Absent a claim of clear and unmistakable error in the Board's January 2011 decision, which has not been asserted, there is no legal basis upon which to raise a claim of entitlement to an earlier effective date for a compensable rating for service-connected idiopathic leucopenia.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date as to a previous final decision is not authorized by law); see also Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (a claim of CUE must be pled with specificity).  

As noted in the Board's January 2011 decision, the Veteran's claims file has been reconstructed, as the original file is apparently unavailable.  Some documents are not of record.  

In May 1984, the Veteran filed a claim for entitlement to service connection for idiopathic leukopenia.  In October 1985, service connection was granted and a noncompensable disability rating was assigned.  The Veteran disagreed with the disability rating and perfected an appeal to the Board.  In February 1988, the Board denied the appeal.  The Board's decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

In November 1996, the Veteran filed a claim for an increased rating.  In July 1998, the RO granted the claim, to the extent that it assigned a 30 percent disability rating, effective in November 1996.  The Veteran was notified of the RO's decision by cover letter dated July 29, 1998.  There was no appeal, and the RO's decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103. 

In March 2005, the RO granted a 60 percent rating, with an effective date of November 23, 2003. 

The Board notes that the RO has granted a total disability rating based upon unemployability due to service-connected disabilities, effective November 25, 2003. 

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

In addition, the Court has indicated that it is axiomatic that the fact that must be found in order for entitlement to an increase in disability compensation to arise, in other words, that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.  

With regard to the issue of the date of the receipt of the claim for the increased rating, the Statement of the Case indicates that the Veteran's correspondence received by the RO on November 25, 2003 was accepted as a claim for an increased rating (the actual document is not contained in the reconstructed claims file).  Based on this submission, in March 2005, the RO granted the claim to the extent that it assigned a 60 percent rating, with an effective date of November 25, 2003. 

Once a formal claim for compensation has been allowed, receipt of a VA hospitalization report, a record of VA treatment or hospitalization will be accepted as an informal claim for increased benefits, and the date of such record will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a). 

38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.157 provides that once a formal claim for compensation has been allowed, the date of outpatient or hospital examination will be accepted as a claim when such reports relate to examination or treatment for which service connection has previously been established or when a claim specifying the benefit sought is received within one year. 

Given the RO's final decision of July 29, 1998, under no circumstances may an effective date for an increase be awarded prior to July 29, 1998.  See e.g., Lalonde v. West, 12 Vet. App. 377 (1999) (holding that a claim made prior to a final denial cannot serve as the basis for an earlier effective date); Perry v. West, 12 Vet. App. 365 (1999).  

The issue at this point is whether a formal or informal claim may be considered to have been received prior to November 25, 2003, under 38 C.F.R. §§ 3.155 or 3.157.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Under 38 C.F.R. § 4.117, Diagnostic Code (DC) 7702 for agranulocytosis, a 60 percent rating is assigned when transfusion of platelets is required at least once every three months, or; infections recurring at least once every three months.  

The Board finds that a formal or informal claim is not shown to have been received prior to November 25, 2003.  As an initial matter, the Veteran has not specifically asserted, and there is no evidence to show, that he filed an increased rating claim prior to this time.  38 C.F.R. § 3.155.  

The claims files include a number of VA treatment reports, dated between October 1998 and November 25, 2003.  With regard to 38 C.F.R. § 3.157(b), the Board notes that a report of examination or hospitalization must indicate that a veteran's service-connected disability has worsened since the time it was last evaluated.  Massie v. Shinseki, 25 Vet. App. 123 (2011).

These records show ongoing monitoring for skin symptoms, and note a history of a clinical course usually characterized by frequent skin infections, and that the Veteran usually responded rapidly to medication.  These reports indicate a complaint of skin symptoms in October 1998.  A January 1999 report states that his symptoms were resolved, with no active lesions.  This evidence shows that the Veteran was involved in a motor vehicle accident in about January 1999, with an associated crush injury to the right leg, and that he underwent a number of surgeries and courses of antibiotics as a result.  An April 1999 report notes that there was no active infection.  A January 2000 report notes that his head, neck, trunk, back and UE (upper extremities) were clear, that he had small red papules on his thighs, that his symptoms were "under adequate control," and that his folliculitis was "well-controlled."  A February 2002 report notes that there were no visible lesions, no infection, no furuncles, and no ulcers or thrush.  An April 2002 report notes skin furuncles on the chest, back and legs, but no systemic infections.  An August 2002 report notes that there were no active infections the last several months.  A January 2003 report notes "few areas of folliculitis of arms and legs, clinically stable."  A February 2003 report notes that the Veteran feels well, with no serious infections, no new complaints, and that he works full-time.  There were multiple folliculitis in the arms, neck, chest, abdomen and thighs.  An August 2003 report notes multiple folliculitis in the arms, neck, chest, abdomen and thighs, that he was free from systemic infection, and that he continued to have chronic skin infections, but that he responded well to oral  antibiotics.  Overall, a number of reports note that he was clinically stable.  See reports dated in February and August of 2002; January, February and August of 2003.  

The Board finds that this evidence does not satisfy the criteria for an informal claim under 38 C.F.R. § 3.157.  None of these reports indicates that the criteria for a 60 percent rating have been met.  See DC 7702; Massie.  They indicate ongoing management of his skin symptoms, with some findings of skin symptoms, and skin infections noted by history, but they do not show the need for any transfusions, nor do they contain any findings indicating that the Veteran has a history of infections recurring at least once every three months.  Id.  Finally, although the claims files contain private treatment reports, dated between 1999 and 2002, as none of this evidence was received prior to November 25, 2003, this evidence may not be considered to have been received prior to that time.  See 38 C.F.R. § 3.157(b)(3).  

Given the foregoing, the date of receipt of the Veteran's claim, on November 25, 2003, is considered the date of claim.  

The next issue is whether the evidence dated up to one year prior to the date of the Veteran's claim shows that the criteria for a 60 percent rating have been met.  Under the applicable law, a claimant may receive an effective date for an increased evaluation up to one year prior to the date of claim, if it is factually ascertainable that an increase in disability had occurred within the year preceding the claim.  38 U.S.C.A. § 5110(a) and (b)(2); 38 C.F.R. § 3.400(o)(1) and (2).  As previously stated, the Board has determined that the earliest date of the Veteran's increased rating claim is November 25, 2003.  Therefore, he could be granted an effective date as early as November 25, 2002, if it is factually ascertainable that an increase in disability had occurred.  

The Board has determined that entitlement to an effective date prior to November 25, 2003 for a 60 percent rating for service-connected idiopathic leukopenia is not established, and that the claim must be denied.  The medical evidence has previously been discussed.  This evidence does not show the need for any transfusions, or that the Veteran had any systemic infections.  This evidence shows that for time period in issue, November 25, 2002 to November 25, 2003, the Veteran received no treatment for skin symptoms until one treatment in January 2003, with one additional treatment in February of 2003, followed by no treatment for the next five months, followed by one treatment in August 2003, with no subsequent treatment during the remaining three months of the time period in issue.  Accordingly, the Board finds that the evidence is insufficient to show that there were recurring infections "every three months or less," as required for a 60 percent rating under DC 7702.  The Board therefore concludes that the preponderance of the evidence is against the claim, and that the evidence is insufficient to show that the criteria for an effective date prior to November 25, 2003 for the 60 percent rating for service-connected idiopathic leukopenia have been met. 

In January 2011, the Board remanded this claim.  The Board directed that the RO should obtain all records of VA medical treatment afforded to the Veteran between July 1999 and November 2003 for inclusion in the claims file.  That same month, additional VA treatment reports, dated between 2002 and 2003, were obtained from the Hines VAMC.  These records were, in fact, already of record.  Given the foregoing, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

With regard to the Veteran's claim for an increased rating for his service-connected idiopathic leukopenia, the Veteran was provided with a VCAA notice in December 2003.  In March 2005, the claim was granted, and a 60 percent rating and an effective date were assigned.  In such cases, the typical increased rating claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006). 


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


